Order, Family Court, New York County (Sara E Schechter, J.), entered on or about May 26, 2004, which, after a hearing, granted the petition brought pursuant to Family Court Act article 6 for custody of the subject children, affirmed, without costs.
The hearing record strongly supports Family Court’s conclusion that the award of custody to petitioner father, whose children had been in foster care since January 2004, is in their best interests (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The evidence demonstrated that petitioner is a caring and attentive father who is in a sustained and reliable state of recovery from his drug involvement, and who has a realistic, feasible plan to care for the children and provide them with a stable home. The mother’s proof, by contrast, left serious questions about whether she had satisfactorily resolved her substance abuse problems and failed adequately to address doubts as to her competence as a parental caregiver, doubts persisting since the children were removed from her care and custody on two separate occasions.
The dissent’s footnote challenges our conclusion that the mother’s recovery by the hearing date was in doubt. We disagree. Instead, we believe that the mother’s abstinence for a mere seven months, compared with the undisputed evidence that the father had been drug free for at least nine years, more *385than adequately justifies our finding that the father’s abstinence was “sustained and reliable,” while the mother’s most recent rehabilitative progress, under any view of her presented, or her inadequately and vaguely proffered evidence, was still in question. This profound difference in their respective progress would, virtually alone, justify our affirmance today.
The decision to grant an adjournment for any reason is one which rests in the sound discretion of the trial court (Matter of Anthony M., 63 NY2d 270, 283 [1984]; Matter of Sakow, 21 AD3d 849 [2005]). On this record, we cannot say that Family Court improvidently exercised or abused its discretion in denying the mother’s request for a continuance in light of her substantively vague offer of proof and her inadequate explanation for her failure: (1) to prepare fully for the hearing; or (2) to advise the court sufficiently in advance that she would be unable to proceed. Indeed, the record fully supports Family Court’s finding that the mother’s unpreparedness to proceed, which she claimed was unavoidable, was, rather, of her own making.
Specifically, she failed to demonstrate that the alleged conflicts in her schedule prevented her from conferring with counsel during the month between the filing of the petition and the hearing. Furthermore, her need for an adjournment to call a “few” people was vague, and she failed to explain why she had not arranged for their testimony earlier. In any event, a written report by the mother’s proffered psychologist was in fact later received in evidence at the hearing, a report which was clearly favorable to the mother.
While the question whether Family Court should have rejected the foregoing factors, and thus granted the mother’s adjournment request, is a fair one for her to have raised on appeal, the court’s denial of that application, in our judgment, was neither an improvident exercise nor an abuse of its discretion.
Although our dissenting colleague correctly points out that the children were not in immediate physical peril during the pendency of this proceeding, nevertheless a Family Court judge’s primary focus must always be on the children’s best interests, and presumably their interests are best served when they are reared by a suitable parent. With that in mind, and given the crushing caseloads Family Court judges face, often in highly emotional settings, they are vested with broad discretion to advance cases fairly and cautiously, but also expeditiously. In our opinion, that is exactly what this judge did, notwithstanding that we recognize others may rationally differ with our conclusion. Such differences of opinion are inherent in, and the inevitable by-product of any process that, most appropriately, *386accords judges wide discretion to control the progress of such high numbers of difficult cases in their charge. However, in this case, these differences do not warrant a reversal.
On the totality of the record, we also find that the mother received effective assistance of counsel (see Matter of Kayla A., 248 AD2d 243, 244 [1998]). Notably, the mother does not refer to any specific error by counsel which adversely affected her. In any event, the record reflects that counsel corresponded with the court on her behalf, ably elicited testimony from her, and competently cross-examined petitioner. In addition, the mother’s lawyer offered, and Family Court received in evidence, several documents which, among other things, attested to the mother’s successful completion of a drug program to address her serious addiction, her cooperation and compliance in completing agency requirements, and her abstinence from drugs for seven months. The production of these documents bespeaks counsel’s prehearing investigation and more than adequate preparation in order to present his client’s case to the court in its most favorable light. Concur—Saxe, J.P., Marlow and Gonzalez, JJ.